 In the Matter of UTAH-IDAHO SUGAR Co.,EMPLOYERandINTERNA=TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION 112,A. F. L.,PETITIONERCase No. 19-RC-137.-Decided February 3,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates a beet sugar refining plant at Toppenish,Washington, one of 10 such plants in the northwest that it owns.TheEmployer admits and we find that it is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization affiliated with the Amer-ican Federation of Labor claiming to represent employees of theEmployer.Sugar Workers Union Local No. 21268, herein called theIntervenor, is a labor organization affiliated with the American Fed-eration of Labor.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all electricians at the plant, ex-cluding supervisors.Since the plant was constructed in 1937, therehas beena successionof contracts between the Employer and theIntervenor covering a plant-wide bargaining unit.The plant is powered entirely by electricity.From September toMarch of each year it operateson a 24-hour, 3-shift, 7-day-a-weekbasis.During this period, called the "campaign," the beet processingtakes place.This is a continuous process to avoid loss of sugar con-tent due to prolonged storage of the beets.During the remaining 6months of the year, termed the "inter-campaign," the mill and loading81 N. L.R. B., No. 85.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDstations are repaired by the staff then on duty.A total of 300 areemployed during campaign and 100 during inter-campaign.In the last few years there has been a year-round complement of 9electricians, including the chief electrician.During campaign thechief electrician works a 7-day week like most other plant employees.However, the remaining 8 electricians work only a 40-hour, 5-dayweek, rotating so that a mill electrician and a powerhouse electricianare on duty at all times, on all 3 shifts.The chief electrician has adesk in the electrical shop.He is on duty during the day shift andleaves written instructions for the other 2 shifts.In emergencies heworks along with the other electricians.Once or twice on each shiftthe mill electrician on duty circulates through the plant checking the425 motors which drive the production machinery.The powerhouseelectrician on each shift spends his time in the powerhouse lookingafter the turbo-generator.Several of the electricians have worked upthrough the plant but most have been hired as experienced electriciansthrough the Petitioner.We are of the opinion that these electricians, engaged solely in main-tenance and construction work, constitute a distinct and skilled craftgroup who may form an appropriate separate unit if they so desire,notwithstanding the bargaining history on a plant-wide basis and theprevailing pattern of industrial bargaining in other beet sugar plantsin this area.'We find that all electricians employed at the Employer's Top-penish,Washington, plant, including powerhouse operators but ex-cluding supervisors as defined in the Act,2 may constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.However, we shall make no final unit deter-mination at this time, but shall be guided in part by the desires ofthese employees as expressed in the election hereinafter directed.Ifa majority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than60 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor'SeeMatter of U S GypsumCo,79 N. L. R. B 1282 andMatter of Hunter PackingCo , 79 N.L. R. B 197,distinguishingMatter of National TubeCo., 76 N.L R B. 1199,andMatter of Ford MotorCo,78 N L R B.887, on which the Employer relies.2We find that the chief electrician is a supervisor within the meaning of the ActHe isresponsible for hiring electricians and assigning their work. UTAH-IDAHO SUGAR CO.471Relations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Brotherhood of Electrical Workers, Local Union 112,A. F. L., or by Sugar Workers Union Local No. 21268, A. F. L., or byneither.MEMBER MURDOCK, dissenting :In view of the bargaining history on a plant-wide basis, the prevail-ing pattern of industrial bargaining in the beet sugar industry in thearea, and also the extent of integration between the electrical main-tenance work and the production process disclosed in the record, Iwould not sever these electricians from the industrial unit.